United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-2912
                                 ___________

Richard King; Byrde King,               *
                                        *
             Appellants,                *
                                        *
Nyetta Dienagha, a minor, by his        *
parents and guardian ad litems,         *
Richard and Byrde King; Derrick         * Appeal from the United States
King, a minor, by his parents and       * District Court for the
guardian ad litems, Richard and         * Western District of Missouri.
Byrde King; Richard King, Jr., a        *
minor, by his parents and guardian      *      [UNPUBLISHED]
litems, Richard and Byrde King,         *
                                        *
             Plaintiffs,                *
                                        *
       v.                               *
                                        *
City of Columbia Police Department;     *
Wendy Stokes; Bryan Piester; City       *
of Columbia; Chief Ernest Barbee;       *
Robert Bennett; Michael Shaw; Ken       *
Hammond; Shelley Jones; Lloyd           *
Simons,                                 *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: February 6, 1998
                            Filed: February 10, 1998
                                ___________
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.


       Richard and Byrde King and their children appeal from the District Court&s1
adverse grant of summary judgment in their civil rights action against the City of
Columbia, Missouri, and several city police officers. After carefully reviewing the
record and the parties& briefs, we affirm. See 8th Cir. R. 47B. The Kings& motion for
appointment of counsel is denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of Missouri.

                                         -2-